DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  “Identifying” should be written as “identifying”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “similar” is interpreted as “the same or a different version of the first application”

Claim 2 recites “the first application”, “the second application” and “a corresponding application”. It is unclear whether “a corresponding application” is the first application, the second application, or a different application.
Claim 4 recites “two or more methods”, “a method”, and “a set of methods”. It is unclear if these are the same or different methods. Additionally, claim 1 on which claim 4 depends also recites a method. It is unclear how these methods relate to each other.
Claim 4 recites “a framework method”. Claim 3 on which claim 4 depends also recites “a framework method”. It is unclear if the framework methods are the same or different. For examination purposes, “a framework method” in claim 4 will be read as “the framework method”. 
The term "excessive" in claims 9 and 19 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites “for each method”, “the method”, and “all the methods”. It is unclear if these are the same or different methods. It is also unclear if “each method is a plurality of methods or one method. Additionally, claim 1 on which claim 6 depends also recites a method. It is unclear how these method of the independent claim relates to the methods recited in claim 6. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. (US 20170017295) in view of Vichare et al. (US 20190370139)
Regarding claim 1, McPherson teaches
A method comprising: 
matching, by a processor, a first application task of a first application to a second application task of a second application based on a determination that the first application task is similar to the second application task; (McPherson a first version and a different version of an application where the teaches which are the first and second power consumptions by the user device and the identical user device to assess power efficiency of the application against power efficiency of the different version of the application.”) 
causing, by the processor, the first application and the second application to perform an operation; (claim 1, “a user device and one or more monitoring commands for a power monitor based on a script, the script for triggering at least one application on the user device to perform one or more actions while power consumption of the user device is monitored;” and claim 6, “obtaining power consumption data and device event data for an identical user device as a different version of the application on the identical user device performs the one or more actions;”)
while the first application and second application perform the operation, measuring, by the processor, a resource usage for each of the first application and the second application spent in the first application task and the second application task respectively; and (claim 1, “a user device and one or more monitoring commands for a power monitor based on a script, the script for triggering at least one application on the user device to perform one or more actions while power consumption of the user device is monitored;” claim 6, “obtaining power consumption data and device event data for an identical user device as a different version of the application on the identical user device performs the one or more actions;” And [0084], “the data analysis module 234 may use the power consumption result and the data traffic log to calculate the amount of power that is consumed to accomplish each task. The data analysis module 234 may perform such calculation by using time information captured in the power consumption result and the data traffic log to ascertain the power consumed by each data stream that is associated with a task”)
McPherson does not teach that when determining the second application consumes fewer resources than the first application an action is taken. Vichare teaches 
responsive to determining that the second application consumes fewer resources in the second application task compared to the resource usage by the first application in the first application task, performing, by the processor, an action to reduce the resource usage by the first application based on the second application task. (Fig. 4, [0081], “At 418, one or more of software, hardware, or peripherals may be reconfigured at least in part based on the recommendations received from the server. For example, in FIG. 1, after the agent 108 has sent the usage data 144 to the server 104, the server 104 may send the recommendations 146. The recommendations 146 may be based on other computing devices that have similar hardware and/or software configurations and that have similar software application usage. The recommendations may be based on identifying similar device profiles (associated with similar computing devices) that have similar (or the same) software applications that perform similar (or the same) tasks that the computing device frequently performs and determining that at 144.” And claim 1, “wherein the one or more configuration recommendations include an instruction to update either a firmware or a driver associated with a peripheral device that is connected to the computing device.”) 
McPherson and Vichare are analogous art. Vichare is cited to teach a similar concept of performance assessment related to power/energy consumption.  Based on Vichare, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McPherson to take an action based on the performance evaluation where Vichare teaches updating a better performing application (McPhersons new version of the application) Furthermore, being able to update the first application improves on McPherson by being able to reduce power consumption of the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce the power consumption of the system.
Regarding claim 6, McPherson teaches wherein the resource consumed is an amount of processor usage by the first and second applications, and wherein measuring the processor usage amount for an application task in the first application comprises: measuring for each method executed by the application task, processor usage amount for the method by calculating a difference between a start time and a stop time of the method; and determining the processor usage amount for the application task by 234 may use the power consumption result and the data traffic log to calculate the amount of power that is consumed to accomplish each task. The data analysis module 234 may perform such calculation by using time information captured in the power consumption result and the data traffic log to ascertain the power consumed by each data stream that is associated with a task, and sum the total power consumed for the data streams associated with the task.”)
Regarding claim 7, McPherson teaches wherein the first application is in a same application category as the second application. (claim 6, “assess power efficiency of the application against power efficiency of the different version of the application.” Where a different version of the same application will be in the same category.)
Regarding claim 8, McPherson teaches wherein the first application and second application are different versions of an app. (claim 6, “assess power efficiency of the application against power efficiency of the different version of the application.”)
Regarding claim 12, McPherson teaches wherein the first application task and second application task implement a common functionality. (claim 6, “assess power efficiency of the application against power efficiency of the different version of the application.” Where a different version of the same application have commonality of function.)
As to claims 14 and 18, McPherson and Vichare teach these claims according to the reasoning provided in claim 1 and 6, respectively.
s 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson and Vichare as applied to claim 1 above, and further in view of Nair et al (us 2013032467).
Regarding claim 9, McPherson and Vichare do not teach but Nair teaches wherein performing the action comprises: issuing a notification indicating that the first application uses excessive resources.  ([0144], “tools help developers improve 414 applications based on specific criteria 232 and the behavior 402 of the application under various real life scenarios, and provide informative comparisons to other applications. Comparing a high end graphics game power usage to a stock application's power usage may not be helpful. But if high end graphics game developer can learn that power usage of the game is within the top 20% of other similar games, that information is more likely to help improve the game. Some embodiments help compare the application's quality with other similar applications and/or applications in the same marketplace category 230, and provide developers/end users data about where an application falls on the bell curve of such applications.”)
Nair is cited to teach a similar concept of performance assessment related to power/energy consumption.  Based on Nair, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McPherson and Vichare to provide an assessment which indicates that the application uses too much power compare to other applications. Furthermore, knowing that an application uses too much power improves on McPherson by being able to choose a more power efficient application. To one of 
Regarding claim 10, Nair teaches wherein the notification indicates that the first application task uses more resources than the second application task. ([0144], “tools help developers improve 414 applications based on specific criteria 232 and the behavior 402 of the application under various real life scenarios, and provide informative comparisons to other applications. Comparing a high end graphics game power usage to a stock application's power usage may not be helpful. But if high end graphics game developer can learn that power usage of the game is within the top 20% of other similar games, that information is more likely to help improve the game. Some embodiments help compare the application's quality with other similar applications and/or applications in the same marketplace category 230, and provide developers/end users data about where an application falls on the bell curve of such applications.”)
Nair is cited to teach a similar concept of performance assessment related to power/energy consumption.  Based on Nair, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McPherson and Vichare to provide an assessment which indicates that the application uses too much power compare to other applications. Furthermore, knowing that an application uses too much power improves on McPherson by being able to choose a more power efficient application. To one of ordinary skill in the art before the effective filing data of the invention it would have been 
Regarding claim 11, Vichare teaches wherein the notification indicates that the first application task is configurable to drain less energy use fewer   resources by reimplementing the first application task of the first application based on the second application task in the second application. (Fig. 4, [0081], “At 418, one or more of software, hardware, or peripherals may be reconfigured at least in part based on the recommendations received from the server. For example, in FIG. 1, after the agent 108 has sent the usage data 144 to the server 104, the server 104 may send the recommendations 146. The recommendations 146 may be based on other computing devices that have similar hardware and/or software configurations and that have similar software application usage. The recommendations may be based on identifying similar device profiles (associated with similar computing devices) that have similar (or the same) software applications that perform similar (or the same) tasks that the computing device frequently performs and determining that at least one of the similar computing devices performs the tasks more efficiently, such as, for example, completing the tasks in a shorter period of time or using fewer resources compared to the computing device that sent the usage data 144.” And claim 1, “wherein the one or more configuration recommendations include an instruction to update either a firmware or a driver associated with a peripheral device that is connected to the computing device.”) 

As to claim 19-20, McPherson and Vichare teach these claims according to the reasoning provided in claim 9 and 11, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 5, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187